Citation Nr: 1713931	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1962 to June 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for a cervical spine disability (listed as cervical dystonia and spasmodic torticollis, with involuntary head movements).  

In a VA Form 9, received in July 2011, the Veteran requested a Board videoconference hearing.  He was scheduled for the hearing in April 2017.  Following an April 2017 pre-hearing teleconference, the Veteran's representative submitted a written statement requesting waiver of the hearing request, as well as waiver of the right to an Informal Hearing Presentation, if the Veteran was granted the benefits sought on appeal or the appeal was remanded for a VA examination.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  

The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for a right shoulder disability (a right shoulder condition, fractured right clavicle).  

The Veteran contends that he has a cervical spine disability that is related to service.  He specifically maintains that he was involved in an automobile accident during service and that he was treated for neck pain.  The Veteran indicates that he was thrown from the automobile and that he also suffered a broken right clavicle at that time.  He states that he believes he was unconscious immediately following the accident.  The Veteran essentially asserts that he suffered a cervical spine injury during service and that he has had cervical spine problems since that time.  

The Veteran is competent to report neck and/or cervical spine problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Veteran served on active duty in the Marine Corps from February 1962 to June 1966.  His service treatment records indicate that he served at Camp Lejeune, North Carolina, for at least 30 days.

The Veteran's service treatment records do not specifically show treatment for any neck and/or cervical spine problems.  Such records do indicate that he was involved in an automobile accident and that he suffered injuries, including a fracture of the right clavicle.  An October 1963 hospital narrative summary indicates that the Veteran was admitted with a chief complaint of right anterior chest pain in September 1963.  The examiner indicated that the Veteran was involved in an automobile accident on the day of admission.  It was noted that the Veteran was in a Volkswagen that rolled over his right anterior chest and that the car was lifted from his chest.  The examiner stated that following that accident, the Veteran had pain in the right anterior chest wall.  It was noted that the Veteran related that he was not unconscious at any time and that he had no other complaints.  The final diagnosis was a fracture, simple, not elsewhere classified, right clavicle.  The examiner reported that such disability did not exist prior to service and that it was incurred in the line of duty.  In terms of the circumstances of the occurrence, the examiner reported that the Veteran was involved in an accident in which the automobile left the road and overturned, and that he was pinned under the vehicle.  

Post-service private and VA treatment records show treatment for variously diagnosed cervical spine disabilities, including cervical dystonia; cervical dystonia with swallowing difficulties; spasmodic torticollis; status post C3-C7 cervical laminectomy and fusion for severe canal stenosis; cervical spondylosis; cervical myelopathy; cervical radiculopathy; cervical radiculopathy from C7-T1 foraminal stenosis; and cervical disc disease.  

The Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a cervical spine disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for neck and/or cervical spine problems since March 2017.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed cervical spine disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed cervical spine disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current cervical spine disabilities, to include cervical dystonia; spasmodic torticollis; status post C3-C7 cervical laminectomy and fusion for severe canal stenosis; cervical spondylosis; cervical myelopathy; cervical radiculopathy; and cervical disc disease, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed cervical spine disabilities, to include cervical dystonia; spasmodic torticollis; status post C3-C7 cervical laminectomy and fusion for severe canal stenosis; cervical spondylosis; cervical myelopathy; cervical radiculopathy; and cervical disc disease, etc., are related to and/or had their onset during his period of service, to include his presumed in-service exposure to environmental toxins at Camp Lejeune, North Carolina.  

The examiner must specifically acknowledge and discuss the reports by the Veteran, and his spouse, of neck and cervical spine problems during service, to include the Veteran's report of a neck injury as a result of a September 1963 automobile accident, and since service.  

The examiner must further opine as to whether the Veteran's service-connected right shoulder disability, caused or aggravated any currently diagnosed cervical spine disabilities, to include cervical dystonia; spasmodic torticollis; status post C3-C7 cervical laminectomy and fusion for severe canal stenosis; cervical spondylosis; cervical myelopathy; cervical radiculopathy; and cervical disc disease, etc.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed cervical spine disabilities, to include cervical dystonia; spasmodic torticollis; status post C3-C7 cervical laminectomy and fusion for severe canal stenosis; cervical spondylosis; cervical myelopathy; cervical radiculopathy; and cervical disc disease, etc., by the Veteran's service-connected right shoulder disability is found, the examiner must attempt to establish a baseline level of severity of the diagnosed cervical spine disabilities, to include cervical dystonia; spasmodic torticollis; status post C3-C7 cervical laminectomy and fusion for severe canal stenosis; cervical spondylosis; cervical myelopathy; cervical radiculopathy; and cervical disc disease, etc., prior to aggravation by the service-connected right shoulder disability.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

